Citation Nr: 0214984	
Decision Date: 10/24/02    Archive Date: 11/01/02

DOCKET NO.  01-00 326	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been presented 
sufficient to reopen the veteran's claim for entitlement to 
service connection for a low back disability, to include 
degenerative disc disease.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel
INTRODUCTION

The veteran had active military service from September 1975 
to March 1978.

This appeal comes before the Board of Veteran's Appeals 
(Board) on appeal from an April 2000 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim to reopen previously disallowed claim of 
entitlement to service connection for a low back disability 
has been obtained and developed.

2.  Service connection for a low back disability was denied 
by the agency of original jurisdiction in a September 1986 
decision on the basis that acute low back problems in service 
did not result in chronic disability. 

3.  The evidence received subsequent to the September 1986 
RO's decision includes evidence reflecting the presence of 
chronic low back disability.  It is not duplicative or 
cumulative, and it is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.


CONCLUSIONS OF LAW

1.  The September 1986 RO's decision denying entitlement to 
service connection for a low back disability is final.  
38 U.S.C.A. § 4005(c) (West 1982); 38 C.F.R. §§ 3.104, 
19.129, 19.192 (1986); currently 38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).  

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for a low back 
disability, to include degenerative disc disease, has been 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there was a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [VCAA].  
38 U.S.C.A. § 5100 et seq. (West Supp. 2001); see 66 Fed. 
Reg. 45620-45632 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law eliminated 
the concept of a well-grounded claim, redefined the 
obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.

In light of the favorable decision to reopen the veteran's 
claim, a remand solely for a consideration of the new law's 
implications would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  See 66 Fed. Reg. 
45630 (Aug. 29, 2001) (to be codified at 38 C.F.R 
§ 3.156(a)).  This amendment to 38 C.F.R. § 3.156(a) applies 
only to claims to reopen a finally decided claim received on 
or after August 29, 2001.  Since the veteran's request to 
reopen his claim of entitlement to service connection was 
filed prior to that date, the amended regulation does not 
apply.  

New and material evidence means evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002).  
Reopening the claim no longer requires a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome.  Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitted sufficient to reopen 
a claim as set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991)).  In determining whether evidence is new and 
material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims, 
hereinafter the Court, has clarified that, with respect to 
the issue of materiality, the newly presented evidence need 
not be probative of all the elements required to award the 
claim as in this case dealing with a claim for service 
connection.  Evans v. Brown, 9 Vet. App. 273 (1996).  
However, it is the specified bases for the final disallowance 
that must be considered in determining whether the newly 
submitted evidence is probative.  Id.  Such evidence must 
tend to prove the merits of the claim as to each essential 
element that was a specified basis for that last final 
disallowance of the claim.  Id.  

The veteran contends that he is entitled to service 
connection for a low back disability.  He avers that while he 
was in service, he injured his back.  He claims that he 
suffered a back injury while he was unloading tires from a 
truck, and that he suffered from the injury during and since 
service.  He implies that although he has suffered injuries 
from work-related incidents, said work injuries were not the 
underlying cause of his present disability.  He thus has 
asked for service connection for a low back disability.  

The veteran was denied service connection for a low back 
disability in an RO decision, dated September 1986.  The RO, 
in its decision, noted that while the evidence did show that 
the veteran received treatment for a back disability in 
service, the veteran was not shown to have a back disability 
when he was examined for separation from the service.  It 
thus denied the veteran's claim.  The date of that decision 
was September 1986.  The veteran was notified of that 
decision but did not perfect his appeal; hence, that decision 
became final.  38 U.S.C.A. § 4005(c) (West 1982); 38 C.F.R. 
§§ 3.104, 19.129, 19.192 (1986); currently 38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2002). 

When the RO denied service connection in September 1986, the 
RO based its decision on the veteran's service medical 
records and the veteran's application for benefits.  Since 
then, the veteran has submitted written statements, VA 
medical treatment records, Social Security Administration 
records/reports, and private medical records.  In particular, 
the Board notes that this evidence reflects the presence of 
chronic back disability in the form of degenerative disc 
disease. 

This evidence of chronic back disability is new.  It was not 
of record in 1986.  It is so significant that, while not 
dispositive, it must be considered in order to decide his 
claim fairly.  Accordingly, the Board concludes that the 
veteran has submitted evidence that is new and material, and 
the claim for service connection for a low back disability is 
reopened.

Since the claim is reopened, the Board must address the 
merits of the veteran's claim.  Before proceeding to a 
decision on the merits, it is the Board's opinion that 
further development is necessary.  See 38 U.S.C.A. § 5103A 
(West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  Accordingly, 
the Board will undertake additional development on this issue 
pursuant to the authority granted by 38 C.F.R. § 19.9 (2002).  
When it is completed, the Board will provide notice of the 
development as required by 38 C.F.R. § 20.903 (2002).  After 
giving the notice and reviewing the veteran's response 
thereto, the Board will prepare a separate decision 
addressing the merits of the veteran's claim.

ORDER

The claim for entitlement to service connection for a low 
back disability, to include degenerative disc disease is 
reopened; to this extent, the appeal is granted.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


